STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                              NO.   2021   KW   1512

VERSUS


WILBERT         KELLY,    JR.
                                                                              JAN 3 1 2022


In   Re:          Wilbert       Kelly,         Jr.,     applying  for   supervisory       writs,

                  20th         Judicial         District       Court,    Parish      of      East

                  Feliciana,          No.   03 - CR - 898.




BEFORE:           McDONALD,          LANIER,     AND   WOLFE,   JJ.


        WRIT      DENIED.


                                                       JMM

                                                      WIL
                                                       EW




COURT      OF   APPEAL,        FIRST    CIRCUIT




YM      DEPUCALERK              OF   COURT
                  FOR    THE    COURT